As filed with the Securities and Exchange Commission on September 7, 2012 1933 Act File No. 333- 1940 Act File No. 811-03763 Securities and Exchange Commission Washington, D.C. 20549 Form S-6 For Registration under the Securities Act of 1933 of Securities of Unit Investment Trusts Registered on Form N-8B-2 A. Exact name of Trust:Incapital Unit Trust, Series 11 B. Name of Depositor:Incapital LLC C. Complete address of Depositor’s principal executive offices: 200 South Wacker Drive, Suite 3700 Chicago, IL 60606 D. Name and complete address of agents for service: Incapital LLC Attention:Brandon L. Klerk Chief Compliance Officer Incapital LLC 200 South Wacker Drive, Suite 3700 Chicago, Illinois60606 Chapman and Cutler LLP Attention:Morrison C. Warren 111 West Monroe Street Chicago, Illinois60603 It is proposed that this filing will become effective (check appropriate box) o immediately upon filing pursuant to paragraph (b) o on (date) pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) of rule 485 E. Title of securities being registered:Units of fractional undivided beneficial interest. F. Approximate date of proposed sale to the public:As soon as practicable after the effective date of the Registration Statement. o Check box if it is proposed that this filing will become effective on (date) at (time)Eastern Time pursuant to Rule 487. The registration hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a) may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Preliminary Prospectus Dated September 7, 2012, Subject to Completion (Incapital Logo) Incapital Unit Trust, Series 11 Balanced Risk AllocationPortfolio, 4Q 2012 Prospectus Part A Dated , 2012 You should read this prospectus and retain it for future reference. An investment can be made in the underlying exchange-traded funds directly rather than through the trust. These direct investments can be made without paying the sales charge, operating expenses and organizational costs of the trust. The Securities and Exchange Commission has not approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. BALANCED RISK ALLOCATION PORTFOLIO, 4Q 2012 OVERVIEW Incapital Unit Trust, Series 11, is a unit investment trust that consists of Balanced Risk AllocationPortfolio, 4Q 2012 (the “Trust”). Incapital LLC (the “Sponsor”) serves as the Sponsor of the Trust. The Trust is scheduled to terminate in approximately 15 months from the inception date. INVESTMENT OBJECTIVE The Trust seeks to provide capital appreciation by investing in exchange-traded funds. PRINCIPAL INVESTMENT STRATEGY The Trust seeks to achieve its objective by investing in a portfolio of exchange-traded funds, each associated with an asset class type. Under normal circumstances, the Trust will invest in the securities of issuers in at least five countries and will have 40% of its assets invested in non-U.S. securities. The portfolio replicates the Goldman Sachs Balanced Risk Allocator Basket (the “basket”) as of [], which includes 15 exchange-traded funds weighted in the manner described below. The asset class types targeted in this strategy are as follows: U.S. equity securities with large market capitalization (“U.S. large cap equities”), U.S. equity securities with small market capitalization (“U.S. small cap equities”), U.S. Treasury bonds with intermediate-term maturities (“U.S. IT treasuries”), U.S. Treasury inflation-protected bonds (“U.S. IP treasuries”), U.S. investment grade bonds (“IG bonds”), U.S. high yield bonds (“HY bonds”), developed markets equity securities (“DM equities”), developed markets sovereign debt instruments (“DM bonds”), emerging markets equity securities (“EM equities”), emerging markets sovereign debt instruments (“EM bonds”), emerging markets local debt instruments (“EM local bonds”), U.S. real estate (“real estate”), gold (“gold”), master limited partnerships (“MLPs”), and U.S. preferred stocks (“preferred stocks”, and each of the above-listed asset classes, an “asset class”). The Sponsor believes that selection of exchange-traded funds in accordance with this methodology, which is systematic and objective, will provide the Trust with the opportunity to meet its investment objective. 2 TRUST PORTFOLIO INCAPITAL UNIT TRUST, SERIES 11 BALANCED RISK ALLOCATIONPORTFOLIO, 4Q 2012 AS OF THE TRUST INCEPTION DATE, , 2012 Percentage Market of Aggregate Value Cost of Number of Offering per Securities Shares Ticker Issuer Price Share (1) to Trust (2) EXCHANGE TRADED FUNDS: 100% Notes to Portfolio 1 The value of each security is based on the most recent closing sale price of each security as of the close of regular trading on the New York Stock Exchange on the business day prior to the Trust’s Inception Date. The Portfolio’s investments are classified as Level 1, which refers to security prices determined using quoted prices in active markets for identical securities. 2 The cost of the securities to the Sponsor and the Sponsor’s profit (or loss) (which is the difference between the cost of the securities to the Sponsor and the cost of the securities to the Trust) are $ and $, respectively. 3 Non-income producing security. 3 THE GOLDMAN SACHS BALANCED RISK ALLOCATOR BASKET The basket aims to allocate funds across a wide range of asset classes, as specified herein, weighted by the comparative riskiness of each asset class.The basket is comprised of shares of 15 exchange-traded funds (each, an “underlier” and together, the “underliers”) selected to correspond with each asset class.The basket was determined by The Goldman Sachs Group, Inc. (together with any of its affiliates, the “basket sponsor”) in accordance with the selection methods described below. Selection of the Basket Components. The underliers included in the basket were selected on the basis of their representativeness of a diversified, cross-asset class portfolio as observable in the marketplace. The respective asset classes and the corresponding underliers and U.S. ticker symbols are listed in the table below. Asset Class Underlier Name U.S.Ticker Symbol U.S. Large Cap Equities iShares Russell 1000 Index Fund IWB U.S. Small Cap Equities iShares Russell 2000 Index Fund IWM U.S. IT Treasuries iShares Barclays 7-10 Year Treasury Bond Fund IEF U.S. IP Treasuries iShares Barclays TIPS Bond Fund TIP IG Bonds iShares Barclays Aggregate Bond Fund AGG HY Bonds iShares iBoxx $ High Yield Corporate Bond Fund HYG DM Equities iShares MSCI EAFE Index Fund EFA DM Bonds SPDR Barclays Capital International Treasury Bond ETF BWX EM Equities Vanguard MSCI Emerging Markets ETF VWO EM Bonds iShares JPMorgan USD Emerging Markets Bond Fund EMB EM Local Bonds WisdomTree EM Local Debt Fund ELD Real Estate iShares Dow Jones U.S. Real Estate Index Fund IYR Gold PowerShares DB Gold Fund DGL MLPs First Trust North American Energy Infrastructure Fund EMLP Preferred Stocks iShares S&P U.S. Preferred Stock Index Fund PFF 4 Determining the Underlier Allocation. The underlier allocations were determined by applying the following steps based on data as of [ ], 2012 (the “observation date”): Step One – Calculation of the Realized Six Month Volatilities. The basket sponsor first determines the realized six-month volatility for each underlier (for each underlier, the “realized volatility”). With respect to a particular underlier, the realized volatility is a historical calculation of the degree of movement of such underlier’s daily closing price over the six-month period to the calendar day preceding the observation date. All things being equal, an underlier will have a higher realized volatility than another underlier if such underlier has a greater price movement (in any direction, whether increase or decrease) relative to its average price during the six-month period to the calendar day preceding the observation date. An underlier with a relatively stable price during the six-month period to the calendar day preceding the observation date will have a lower realized volatility than an underlier with relatively large price increases and/or decreases during that same period. Numerous methods are available for calculating the realized volatility. The basket sponsor calculated the realized volatility of each underlier by applying the Bloomberg Historical Price Volatility function (the “HVT function”). To apply the HVT function, the basket sponsor set the information fields in Bloomberg for the HVT function as follows: (i) the “Period” field was set to “Daily”, in order to set the frequency of returns to be used in the calculation as daily; (ii) the “Hist Vol” field was set to “126 T (Trading Days)”, in order to set the number of trading days to be used in the calculation as the standard 126 trading days during a given six-month period; (iii) the “Ann. Factor” field was set to “252”, in order to set the annualized number of trading days to be used in the calculation as the standard 252 trading days during a given one-year period; (iv) the “Currency” field was set to “LCL”, in order to have values given in the local currency of U.S. Dollars; and (v) the “Model” field was set to “CLV”, in order to have the calculations done using the “Classical Model”, which calculates volatility by using the daily closing prices of an underlier. The value corresponding to the column with header “Hist Vol (126D)” and the row specifying the observation date is the realized six-month volatility. Step Two – Calculation of the Underlier Inverse Volatilities. The basket sponsor calculated the six-month inverse volatility of each underlier (each, an “underlier inverse volatility”) by dividing 1 by the realized volatility for such underlier, as determined pursuant to Step One. The underlier inverse volatility is also a historical calculation of the degree of movement of such underlier’s daily closing price, over the six-month period to the calendar day preceding the observation date. Unlike the realized volatility for such underlier, however, all things being equal, an underlier will have a lower underlier inverse volatility than another underlier if such underlier has a greater price movement (in any direction, whether increase or decrease) relative to its average price during the six-month period to the calendar day preceding the observation 5 date. An underlier with a relatively stable price during the six-month period to the calendar day preceding the observation date will have a higher underlier inverse volatility than an underlier with relatively large price increases and/or decreases during that same period. Step Three – Calculation of the Sum Inverse Volatility. The basket sponsor calculated the sum of six-month inverse volatility values for all the underlyers in the basket (the “sum inverse volatility”) by adding together each underlier inverse volatility determined pursuant to Step Two. Step Four – Calculation of the Basket Weights. For each underlier, the basket sponsor calculated the weight of such underlier within the basket by dividing the underlier inverse volatility for such underlier, as determined pursuant to Step Two, by the sum inverse volatility, as determined pursuant to Step 3. The quotient of this calculation was the weight within the basket for such underlier (the “underlier basket weight”). As a result of this calculation, the underlier with the highest realized volatility had the lowest underlier basket weight and the underlier with the lowest realized volatility had the highest underlier basket weight. Financial Data and Values. The underlying financial data and values used by the basket sponsor to calculate the basket were calculated or published by Bloomberg (the “data provider”), as described above and obtained by the basket sponsor without independent verification and are as of [], 2012. The basket sponsor makes no representation or warranty, express or implied, regarding the reliability and accuracy of the information obtained from the data providers or drawn from other sources. Portfolio and Portfolio Methodology The portfolio consists of the shares of exchange-traded funds included in the basket on []. On the date of deposit and at the time of purchase, the exchange-traded funds included in the portfolio were not equally weighted. This lag provides sufficient time before the date of deposit to screen for any liquidity or regulatory issues in regards to the securities selection. The basket is subject to rebalancing from time to time, but the portfolio will not be rebalanced or adjusted other than the adjustments described in “Trust Administration—Changes to Your Portfolio” in this prospectus. The performance of the portfolio will diverge from the performance of the basket. In the event of any inadvertent discrepancy in the constituents resulting from the application of the basket methodology as described in this prospectus and the portfolio constituents disclosed in this prospectus, the portfolio constituents will remain as disclosed in this prospectus. PRINCIPAL RISKS As with all investments, you may lose some or all of your investment in the Trust. Units of the Trust are not deposits of any bank and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. No assurance can be given that the Trust’s investment objective will be achieved. The Trust also might not perform as well as expected. This can happen for reasons such as the following: 6 Price volatility. The value of your investment may fall over time. Market value fluctuates in response to various factors. These can include stock market movements, purchases or sales of shares by the Trust, government policies, litigation and changes in interest rates, inflation, the financial condition of the shares’ issuer or even perceptions of the issuer. Current economic conditions. Due to the current state of the economy, the value of the shares held by the Trust may be subject to steep declines or increased volatility due to changes in performance or perception of the companies issuing the securities held in the portfolio. Starting in December 2007, economic activity declined across all sectors of the economy, and the United States experienced increased unemployment. The economic crisis affected the global economy with European and Asian markets also suffering historic losses. Standard & Poor’s Rating Services lowered its long-term sovereign credit rating on the United States to “AA+” from “AAA,” which could lead to increased interest rates and volatility. Extraordinary steps have been taken by the governments of several leading countries to combat the economic crisis; however, the impact of these measures is not yet fully known and cannot be predicted. The method used to select the portfolio may be flawed and will not necessarily have a positive return. The selection method used by the basket sponsor to determine the basket shares may not result in the selection of shares having a positive return. A portfolio that is selected using different financial ratios, variables or methodologies as one of its selection criteria may outperform, perhaps substantially, a portfolio selected using the basket as calculated by the basket sponsor. The portfolio was selected on the basis of data as of a given date and used values that can be calculated differently. The weighting of the shares of the underliers comprising the portfolio within the portfolio was based on the weightings of the shares of the respective underliers in the basket, which was determined by the basket sponsor on [], based on the publicly available data for each underlier as of those dates. If the basket had been calculated on any date other than [], the weighting of the shares of the respective underliers within basket, and therefore within the portfolio, likely would be different from the weighting of the basket. In addition, because the weighting of the shares within the basket was on [], the financial data used in the weighting is now stale. An underlier that had a high underlier inverse volatility at the time the weighting of the basket was calculated may now have a much lower underlier inverse volatility depending on its most recent financial results, and vice versa. As a result, there can be no assurance that the portfolio will perform as well as one weighted using current financial data. In addition, the values obtained by the basket sponsor from the data provider can be calculated in different ways and may be subject to judgments made by the third party data vendor that another data vendor may have made differently. As a result, the portfolio may not perform as well as one calculated using a different data source or a different formulation for calculating the values on which the basket is based. Each portfolio component will be subject to various business and market risks. Each issuer of a portfolio component 7 is subject to various business and market risks that may adversely affect the reference asset’s value. The prices of the underlying shares may be volatile and cannot be predicted. In addition, the basket components, and therefore the units, are subject to the United States market risks, and to economic, financial, political, regulatory, legal and other events that affect the markets.You should familiarize yourself with the business and market risks faced by the basket component issuers and consider those risks, along with the risks described in this prospectus, in considering whether to invest in the units. An investment in the units will be subject to risks specific to exchange-traded funds. The Trust invests in shares of exchange-traded funds. Exchange-traded funds are subject to various risks, including management’s ability to meet the fund’s investment objective, and to manage the fund’s portfolio when the underlying shares are redeemed or sold, during periods of market turmoil and as investors’ perceptions regarding exchange-traded funds or their underlying investments change. Although the shares of the exchange-traded funds are listed for trading on U.S. national stock exchanges, there is no assurance that an active trading market will continue for the shares of all or any of the exchange-traded funds or that there will be liquidity in the trading market. The Trust and the underlying exchange-traded funds have management and operating expenses.You will bear not only your share of the Trust’s expenses, but also the expenses of the underlying exchange-traded funds. By investing in other exchange-traded funds, the Trust incurs greater expenses than you would incur if you invested directly in the exchange-traded funds. In addition, the exchange-traded funds are subject to management risk, which is the risk that the exchange-traded funds investment advisors’ investment strategy, the implementation of which is subject to a number of constraints, may not produce the intended results. [The exchange-traded funds are also not actively managed and may be affected by a general decline in market segments relating to their respective indices. Most of the exchange-traded funds investment advisors invest in securities included in, or representative of, their respective target indices regardless of their investment merits. Each of the exchange-traded funds investment advisors do not attempt to take defensive positions in declining markets.] In addition, the exchange-traded funds are subject to custody risk, which refers to the risks in the process of clearing and settling trades and to the holding of securities by local banks, agent and depositories. Low trading volumes and volatile prices in less developed markets make trades harder to complete and settle, and governments or trade groups may compel local agents to hold securities in designated depositories that are not subject to independent evaluation. The less developed a country’s securities market is, the greater the likelihood of custody problems The portfolio is subject to index correlation risk. Most of the exchange-traded funds comprising the portfolio seek to track the performance of an index. The index correlation risk is the risk that the performance of an 8 exchange-traded fund will vary from the actual performance of the exchange-traded fund’s target index, divergence between the performance of an exchange-traded fund and its underlying target index is known as “tracking error.” This can happen due to a number of factors, such as transaction costs, different market impact on the exchange-traded funds and the securities underlying their target indices, corporate actions (such as mergers and spin-offs) and timing variances. Some exchange-traded funds may use a technique called “representative sampling,” which means that the exchange-traded funds invests in a representative sample of securities in its target index rather than all of the index securities, which could increase the risk of a tracking error. As a result, the performance of the exchange-traded funds may not correlate with the performance of their target indices, consequently, the return on your units will not be the same as investing directly in the exchange-traded funds or the securities underlying the target indices. [The exchange-traded funds represented in the portfolio are not weighted in the same manner as the basket. The exchange-traded funds represented in the basket were weighted on the basis of realized volatility of each underlier as of . The portfolio was purchased in an amount that reflected the realized volatility of each underlier used by the basket sponsor to weight the basket as of . The exchange-traded funds represented in the portfolio could not be purchased in the precise amounts used in the baskets [because of the rounding restrictions described above]. Further, the Sponsor retains the ability to remove exchange-traded funds selected for inclusion in the portfolio. Generally speaking, this would only occur if there was a material negative credit event, or significant liquidity concerns, as set forth in the Trust Agreement. Consequently, while the portfolio will generally be representative of the underliers, holdings in the portfolio may diverge from the holdings in the basket and the portfolio may not perform in the same manner as the basket, and it may perform adversely as compared to the basket over time as a result of these potential differences. An investment in the units will be subject to risks associated with foreign securities markets due to certain exchange-traded funds held by the Trust. Investments in foreign equity securities by some of the exchange-traded funds in the portfolioinvolve particular risks. The foreign securities markets whose securities comprise portions of the underliers in the basket may have less liquidity and may be more volatile than U.S. or other securities markets and market developments may affect foreign markets differently from U.S. or other securities markets. Direct or indirect government intervention to stabilize these foreign securities markets, as well as cross-shareholdings in foreign companies, may affect trading prices and volumes in these markets. Also, there is generally less publicly available information about foreign companies than about those U.S. companies that are subject to the reporting requirements of the U.S. Securities and Exchange Commission, and foreign companies are subject to accounting, auditing and financial reporting standards and requirements that differ from those applicable to U.S. reporting companies. Securities prices in foreign countries are subject to political, economic, financial and social factors that apply in those geographical regions. These factors, which could negatively affect those securities markets, include the possibility of recent or 9 future changes in a foreign government’s economic and fiscal policies, the possible imposition of, or changes in, currency exchange laws or other laws or restrictions applicable to foreign companies or investments in foreign equity securities and the possibility of fluctuations in the rate of exchange between currencies, the possibility of outbreaks of hostility and political instability and the possibility of natural disaster or adverse public health development in the region. Moreover, foreign economies may differ favorably or unfavorably from the U.S. economy in important respects such as growth of gross national product, rate of inflation, capital reinvestment, resources and self-sufficiency. Countries with emerging markets, such as the markets of Argentina, Belarus, Brazil, Bulgaria, Chile, China, Colombia, Croatia, Dominican Republic, Egypt, El Salvador, Hungary, Indonesia, Iraq, Ivory Coast, Kazakhstan, Lebanon, Lithuania, Malaysia, Mexico, Panama, Peru, Philippines, Poland, Romania, Russia, Serbia, South Africa, South Korea, Sri Lanka, Taiwan, Thailand, Turkey, Ukraine, Uruguay, Venezuela and Vietnam may have relatively unstable governments, may present the risks of nationalization of businesses, restrictions on foreign ownership and prohibitions on the repatriation of assets, and may have less protection of property rights than more developed countries. The economies of countries with emerging markets may be based on only a few industries, may be highly vulnerable to changes in local or global trade conditions, and may suffer from extreme and volatile debt burdens or inflation rates. Local securities markets may trade a small number of securities and may be unable to respond effectively to increases in trading volume, potentially making prompt liquidation of holdings difficult or impossible at times. It will also likely be more costly and difficult for the underlier sponsor to enforce the laws or regulations of a foreign country or trading facility, and it is possible that the foreign country or trading facility may not have laws or regulations which adequately protect the rights and interests of investors in the securities included in the underlier. Certain exchange-traded funds held by the Trust may hold depositary receipts. Depositary receipts may be less liquid than the underlying shares in their primary trading market. Any distributions paid to the holders of depositary receipts are usually subject to a fee charged by the depositary. Holders of depositary receipts may have limited voting rights, and investment restrictions in certain countries may adversely impact the value of depositary receipts because such restrictions may limit the ability to convert equity shares into depositary receipts and vice versa. Such restrictions may cause equity shares of the underlying issuer to trade at a discount or premium to the market price of the depositary receipts. The return on your units will not reflect any dividends paid on the exchange-traded funds. You will not receive any dividends that may be paid on any of the exchange-traded fund securities by the exchange-traded fund securities issuers. See “You have no shareholder rights or rights to receive shares of the exchange-traded funds or any securities” below for additional information. As a result, the return on your units will not reflect the return you would realize if you actually owned the securities that underlie the exchange-traded funds and received the dividends paid on those securities. 10 Past exchange-traded fund performance is no guide to future performance. You cannot predict the future prices of the exchange-traded funds based on their historical fluctuations. The actual prices of the shares of the exchange-traded funds over the life of the units may bear little or no relation to the historical closing prices of the shares of the exchange-traded funds. We cannot predict the future performance of the exchange-traded funds. You have no shareholder rights or rights to receive shares of the exchange-traded funds or any securities. Investing in your units will not make you a holder of any of the assets underlying the target indices of the exchange-traded funds or a holder of shares of the exchange-traded funds. Neither you nor any other holder or owner of your units will have any voting rights, any right to receive dividends or other distributions or any other rights with respect to such assets underlying the target indices or shares of the exchange-traded funds.Your units will be paid in cash, and you will have no right to receive delivery of any shares of the exchange-traded funds or assets underlying the target indices of the exchange-traded funds. [The performance of the portfolio will diverge from the performance of the basket. The basket is subject to [reconstitution and reweighting] from time to time, but the portfolio will not be reconstituted, reweighted or adjusted other than the adjustments described in “Trust Administration—Changes to Your Portfolio” in this prospectus. The performance of the portfolio will therefore diverge from the performance of the basket. An investment in the units will be subject to risks associated with small- and mid-cap securities due to certain exchange-traded funds held by the Trust. Investments in small- and mid-cap securities by some of the exchange-traded funds in the portfolio involve particular risks.Stocks of small- and mid-cap companies may be subject to more abrupt or erratic market movements than those of larger, more established companies or the market averages in general. Small- and mid-cap companies may have limited product lines, markets or financial resources, and they may be dependent on a limited management group. In addition, they may be more vulnerable to adverse general market or economic developments. An investment in the units will be subject to interest rate risk due to the fixed-income investments by certain exchange-traded funds held by the Trust.Interest rate risk is the risk that the value of securities held by certain exchange-traded funds in the Trust will decline in value because of a rise in interest rates. Generally, securities that pay fixed rates of return will increase in value when interest rates decline and decrease in value when interest rates rise. Typically, securities that pay fixed rates of return with longer periods before maturity are more sensitive to interest rate changes. An investment in the units will be subject to credit and dividend payment riskdue to the fixed-income investments by certain exchange-traded funds held by the Trust.Credit risk is the risk that an issuer of a fixed-income security is unable or unwilling to make dividend and/or principal payments. High-yield or “junk” securities that are rated below investment-grade are 11 generally more susceptible to this risk than investment-grade securities. An investment in the units will be subject to call risk due to the fixed-income investments by certain exchange-traded funds held by the Trust.Call risk is the risk that securities held by certain exchange-traded funds in the Trust can be prepaid or “called” by the issuer before their stated maturity. If securities are called, your income will decline and you may not be able to reinvest the money you receive at as high a yield. Also, an early call at par of a security trading at a premium will reduce your return. Securities held by certain exchange-traded funds in the Trust are more likely to be called when interest rates decline. This would result in early returns of principal to those exchange-traded funds in the Trust. The securities may also be subject to special or extraordinary call provisions and “mandatory put” features that may cause the securities to be removed from a fund prior to maturity or stated call dates. High-yield or “junk” securities that are rated below investment-grade are generally more susceptible to this risk than investment-grade securities. An investment in the units will be subject to security quality risk due to the fixed-income investments by certain exchange-traded funds held by the Trust. Security quality risk is the risk that a reduction in a security’s rating may decrease its value, the value of a exchange-traded fund holding such a security and the value of your investment in the Trust. Securities ratings may be reduced at any time, including during the primary offering period of the Trust. An investment in the units will be subject to limited liquidity and volatility risk due to the fixed-income investments by certain exchange-traded funds held by the Trust.The markets for fixed-income securities, such as those held by certain exchange-traded funds in the Trust, may experience periods of illiquidity and volatility. General market uncertainty and consequent repricing risk have led to market imbalances of sellers and buyers, which in turn have resulted in significant valuation uncertainties in a variety of fixed-income securities. These conditions resulted, and in many cases continue to result in, greater volatility, less liquidity, widening credit spreads and a lack of price transparency, with many debt securities remaining illiquid and of uncertain value. These market conditions may make valuation of some of the securities held by certain exchange-traded funds in the Trust uncertain and/or result in sudden and significant valuation increases or declines in its holdings. In addition, illiquidity and volatility in the credit markets may directly and adversely affect the setting of dividend rates on the shares of certain exchange-traded funds in the Trust. An investment in the units will be subject to risks associated with Treasury bonds due to certain exchange-traded funds held by the Trust. Investments in U.S. Treasury bonds by some of the exchange-traded funds in the portfolio involve particular risks.U.S. Treasury obligations are direct obligations of the United States which are backed by the full faith and credit of the United States. As with other fixed-income securities, U.S. Treasury bonds are subject to interest rate risk and credit risk. Interest-rate risk refers to fluctuations in the value of a fixed-income security resulting from changes in the general level of interest rates. When the general level of interest rates goes up, the prices of most fixed-income securities go down. When the 12 general level of interest rates goes down, the prices of most fixed-income securities go up. Credit risk refers to the possibility that the issuer of a security will be unable and/or unwilling to make timely interest payments and/or repay the principal on its debt. However, U.S. Treasury bonds are issued by the United States government and are subject to limited credit risk. An investment in the units will be subject to risks associated with securities that are rated below investment-grade due to certain exchange-traded funds held by the Trust. Investments in below investment-grade obligations by some of the exchange-traded funds in the portfolio involve particular risks. High-yield or “junk” securities, the general names for securities rated below investment-grade, are subject to greater market fluctuations and risk of loss than securities with higher investment ratings. The value of these securities will decline significantly with increases in interest rates, not only because an increase in rates generally decrease values, but also because increased rates may indicate an economic slowdown. An economic slowdown, or a reduction in an issuer’s creditworthiness, may affect an issuer’s ability to make dividend payments. Obligations rated below investment-grade should be considered speculative as these ratings indicate a quality of less than investment-grade. Because high-yield securities are generally subordinated obligations and are perceived by investors to be riskier than higher rated securities, their prices tend to fluctuate more than higher rated securities and are affected by short-term credit developments to a greater degree. In addition, the market for high-yield securities is smaller and less liquid than that for investment-grade securities. High-yield securities are generally not listed on a national securities exchange but trade in the over-the-counter markets. Due to the smaller, less liquid market for high-yield securities, the bid-offer spread on such securities is generally greater than it is for investment-grade securities and the purchase or sale of such securities may take longer to complete. Some of the securities held by certain exchange-traded funds in the Trust may be split-rated securities. Split-rated securities are those securities that, at the time of investment, are rated below investment-grade by one rating agency, so long as at least one other rating agency rates such securities within the four highest grades (i.e., investment-grade quality). This means that a split-rated security may be regarded by one rating agency as having predominately speculative characteristics with respect to the issuer’s capacity to pay interest and repay principal, and accordingly subject to a greater risk of default. The prices of split-rated securities, in the view of one but not all rating agencies, may be more sensitive than securities without a split-rating to negative developments, such as a decline in the issuer’s revenues or a general economic downturn. Legislation/litigation. From time to time, various legislative or regulatory initiatives are proposed which may have a negative impact on certain of the exchange-traded funds represented in the Trust. In addition, litigation regarding any of the issuers of the assets or of the industries represented by such issuers, may negatively impact the value of these assets. We cannot 13 predict what impact any pending or proposed legislation or pending or threatened litigation will have on the value of the assets. Inflation risk. Inflation risk is the risk that the value of assets or income from investments will be less in the future as inflation decreases the value of money. The value of your investment in the units may fall as a result of inflation. Dividend payment risk. An issuer of a security may be unable or unwilling to make dividend payments, which may decrease the value of your investment in the Trust. The Sponsor does not actively manage the portfolio. The Trust is a unit investment trust and, as a result, is not actively managed. Shares are only bought and sold in limited circumstances as described herein. The Trust will generally hold, and may continue to buy, the same shares even though an underlier’s outlook, rating, market value or yield may have changed. The value of your investment may fall over time. Investment strategy risk. The Trust is exposed to additional risk due to its policy of investing in accordance with an investment strategy. Although the Trust’s investment strategy is designed to achieve the Trust’s investment objective, the strategy may not prove to be successful. The investment decisions may not produce the intended results and there is no guarantee that the investment objective will be achieved. Dilution risk. As the Sponsor sells units, the size of the Trust will increase. The Sponsor will seek to replicate the existing portfolio and when the Trust buys securities, it will pay brokerage or other acquisition fees. Existing unitholders could experience a dilution of their investment because of these fees and fluctuations in security prices between the time the Sponsor creates units and the time the Trust buys the securities. The Sponsor cannot guarantee that the Trust will keep its present size and composition for any length of time. Liquidity risk. A unitholder may be subject to liquidity risk if the Sponsor does not maintain a secondary market, however, unitholder who does not dispose of units in the secondary market may cause units to be redeemed by the Trustee. See “Investment Risks” in Part B of the prospectus for additional information. 14 ESSENTIAL INFORMATION (AS OF THE INCEPTION DATE) Public offering price at inception Inception date , 2012 Termination date , 2014 Distribution date 25th day of and (commencing on 25, 2012, if any) Record date 10th day of and (commencing on 10, 2012, if any) Evaluation Time As of the close of trading of the New York Stock Exchange (normally 4:00 p.m. Eastern Time). (However, on the first day units are sold the Evaluation Time will be as of the close of trading on the New York Stock Exchange or the time the registration statement filed with the Securities and Exchange Commission becomes effective, if later.) CUSIP Numbers Standard Accounts Cash Distributions Reinvest Distributions Fee Based Accounts Cash Distributions Reinvest Distributions Minimum investment $1,000/100 units IRA 250/25 FEE TABLE The amounts below are estimates of the direct and indirect expenses that you may incur for primary market purchases based on a $10 public offering price. Actual expenses may vary.You may qualify for sales charge discounts if you and your family invest at least $50,000 in the Trust or in other Incapital Unit Trusts. More information about these and other discounts, including exchange or rollover discounts, is available from your financial advisor and in “Buying Units” in Part B of the Prospectus. Percentage of Public Offering Amount Per Investor Fees Price (1) Unit Initial sales fee paid on purchase (2) 1.00% $0.100 Deferred sales fee (3) Creation and development fee (4) 0.50 Maximum sales fees (including creation and development fee) 2.95% $0.295 Estimated organization costs (5) 0.80% $0.080 Approximate Annual Fund % of Public Operating Offering Amount Per Expenses Price (1) Unit Trustee’s fee 0.105% Supervisory fee Evaluator’s fee Bookkeeping and administrative fee Estimated other Trust operating expenses (6) Total % $_ 1 Based on a unit with a $10.00 per unit Public Offering Price as of the Inception Date. 2 The initial sales fee provided above is based on the public offering price on the Inception Date. Because the initial sales fee equals the difference between the maximum sales fee and the sum of the remaining deferred sales fee and the creation and development 15 fee (as described below), the percentage and dollar amount of the initial sales fee will vary as the public offering price varies and after deferred fees begin. Despite the variability of the initial sales fee, each investor is obligated to pay the entire applicable maximum sales fee. 3 The deferred sales fee is a fixed dollar amount equaling $0.145 per unit.The deferred sales fee will be deducted in three monthly installments commencing 2013 and ending 2013 (approximately $0.0483 per unit on the last business day of each month). If units are redeemed prior to the deferred sales fee period, the entire deferred sales fee will be collected. If you purchase units in the secondary market, your maximum sales fee will be 2.95% of the public offering price and may consist of an initial sales fee and the amount of any remaining deferred sales fee payments.The initial sales fee, which you will pay at the time of purchase, is equal to the difference between 2.95% of the public offering price and the maximum remaining deferred sales fee. If you purchase units after the last deferred sales fee payment has been assessed, your maximum sales fee will consist of a one-time sales charge of 2.95% of the Public Offering Price per unit. 4 The creation and development fee compensates the Sponsor for creating and developing the Trust. The actual creation and development fee is $0.05 per unit and is paid to the Sponsor at the close of the initial offering period, which is expected to be approximately 3 months from the Inception Date. The percentages provided are based on a $10 unit as of the Inception Date and the percentage amount will vary over time. If the public offering price exceeds $10.00 per unit, the creation and development fee will be less than 0.50% of the public offering price; if the public offering price is less than $10.00 per unit, the creation and development fee will exceed 0.50% of the public offering price. However, in no event will the maximum sales fee exceed 2.95% of a unitholder’s initial investment. 5 The estimated organization costs include the amount per unit paid by the Trust at the earlier of the end of the initial offering period or after six months. 6 The estimated Trust operating expenses are based upon an estimated Trust size of approximately $. Because certain of the operating expenses are fixed amounts, if the Trust does not reach such estimated size or falls below the estimated size over its life, the actual amount of the operating expenses may exceed the amounts reflected. In some cases, the actual amount of the operating expenses may greatly exceed the amounts reflected. Other operating expenses do not include brokerage costs and other transactional fees. EXAMPLE This example helps you compare the cost of this Trust with other unit trusts and mutual funds. In the example we assume that you reinvest your investment in a new trust every year at a reduced sales charge, the Trust’s operating expenses do not change and the Trust’s annual return is 5%.Your actual returns and expenses will vary. Based on these assumptions, you would pay these expenses for every $10,000 you invest in the Trust: 1 year $ 3 years 5 years 10 years These amounts are the same regardless of whether you sell your investment at the end of a period or continue to hold your investment. The example does not consider any transaction fees paid by the Trust or that broker-dealers may charge for processing redemption requests. TAXES Distributions from the Trust are generally subject to federal income taxes for U.S. investors. The distributions may also be subject to state and local taxes. For non-resident aliens, certain income from the Trust will be exempt from withholding for U.S. federal income tax, provided certain conditions are met. Consult your tax advisor with respect to the conditions that must be met in order to be exempt for U.S. tax purposes. See “Tax Status” in Part B of the Prospectus for further tax information. 16 DISTRIBUTIONS Holders of units will receive dividends from its net investment income, if any, along with any excess capital on each distribution date to unitholders of record on the preceding record date.You may elect to: · reinvest distributions in additional units of the Trust at no fee, or · receive distributions in cash. You may change an election by contacting your financial professional or the trustee of the Trust (the “Trustee”). Once you elect to participate in a reinvestment program, the Trustee will automatically reinvest any distributions into additional units at their net asset value three business days prior to the distribution date. We waive the sales fee for reinvestments into units of the Trust. We cannot guarantee that units will always be available for reinvestment. If units are unavailable, you will receive cash distributions. We may discontinue these options at any time without notice. Distributions will be made from the Income and Capital Accounts on the distribution date provided the aggregate amount available for distribution equals at least 0.01% of the net asset value of the Trust. Undistributed money in the Income and Capital Accounts will be distributed in the next month in which the aggregate amount available for distribution equals or exceeds 0.01% of the net asset value of the Trust. In some cases, the Trust might pay a special distribution if it holds an excessive amount of principal pending distribution. For example, this could happen as a result of a merger or similar transaction involving a company whose security is in your portfolio. The amount of your distributions will vary from time to time as companies change their dividends, Trust expenses change or as a result of changes in the Trust’s portfolio. Each unit of the Trust at the Inception Date represents the fractional undivided interest in the underlying securities set forth in the “Trust Portfolio” and net income of the Trust. Reports. The Trustee or your financial professional will make available to you a statement showing income and other receipts of the Trust for each distribution. Each year the Trustee will also provide an annual report on the Trust’s activity and certain tax information.You may request copies of security evaluations to enable you to complete your tax forms and audited financial statements for the Trust, if available. PURCHASE AND REDEMPTION OF UNITS You may purchase or redeem units of the Trust on any business day, which is any day the New York Stock Exchange is open for business.You may purchase or redeem units of the Trust through your financial advisor or other financial intermediary.Your financial intermediary can either redeem units through the Sponsor or the Trustee, the Bank of New York Mellon. See “Buying Units” and “Selling Units” in Part B of the Prospectus for more information. The Sponsor currently intends to repurchase units from unitholders who want to redeem their units. These redemptions will be at the redemption price; however, a unitholder will pay any remaining deferred 17 sales fees upon the sale or redemption of units. The Sponsor is not obligated to maintain a market and may stop doing so without prior notice for any reason. If the Sponsor stops repurchasing units, a unitholder’s financial intermediary may dispose of units by redemption through The Bank of New York Mellon, which serves as the Trustee. The price received from the Trustee by the unitholder for units being redeemed is based upon the redemption price of the underlying securities. Unitholders will be assessed any remaining deferred sales fees upon the sale or redemption of units. Until the earlier of six months after the Inception Date or the end of the initial offering period, the price at which the Trustee will redeem units and the price at which the Sponsor may repurchase units generally includes estimated organization costs. After such period, the amount paid will not include such estimated organization costs. BASKET SPONSOR’S DISCLAIMERS The portfolio is not sponsored, endorsed, sold or promoted by the basket sponsor. The basket sponsor makes no representation or warranty, express or implied, regarding (i) the advisability of investing in the portfolio, (ii) the ability of the portfolio to track the basket performance, or (iii) the reliability and accuracy of the information calculated by the data providers. The basket sponsor’s only relationship to the Sponsor in connection with the Trust is the grant of a license for the basket and the payment of certain start-up costs and expenses, which is composed and calculated by the basket sponsor, or its agent, without regard to the Sponsor or the portfolio. While the basket sponsor has identified the exchange-traded funds for selection in the basket, the basket sponsor has no obligation, involvement or liability in connection with the selection, administration, marketing or trading of the portfolio. The Sponsor or its affiliates and the basket sponsor have other business relationships which include the basket sponsor providing investment products, such as structured notes, structured bank certificates of deposit and insurance products, for distribution by the Sponsor to its clients. In addition, as of the date of this prospectus, the basket sponsor and Incapital Holdings LLC, the parent company of the Sponsor, have signed a non-binding term sheet for the acquisition by the basket sponsor of up to 9.9% non-voting membership interest in Incapital Holdings LLC. The basket sponsor is not responsible for any investment decisions, damages or other losses resulting from use of the portfolio or any information provided in conjunction with it. The basket sponsor does not guarantee the accuracy, completeness or timeliness of the portfolio methodology or any portion of it and will not be liable for any errors, omissions or interruptions arising from its use. The basket sponsor makes no express or implied warranties, and expressly disclaims all warranties of merchantability or fitness for a particular purpose or use, with respect to the portfolio methodology or any portion of it. 18 Report of Independent Registered Public Accounting Firm Unitholders Incapital Unit Trust, Series 11 We have audited the accompanying statement of financial condition, including the Trust portfolio set forth on page 3 of this prospectus, of Incapital Unit Trust, Series 11, as of , 2012, the initial date of deposit. The statement of financial condition is the responsibility of the Trust’s Sponsor. Our responsibility is to express an opinion on this statement of financial condition based on our audit. We conducted our audit in accordance with auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the statement of financial condition is free of material misstatement. The Trust is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the statement of financial condition, assessing the accounting principles used and significant estimates made by the Sponsor, as well as evaluating the overall statement of financial condition presentation. Our procedures included confirmation with The Bank of New York Mellon, the Trustee, of cash or an irrevocable letter of credit deposited for the purchase of securities as shown in the statement of financial condition as of , 2012. We believe that our audit of the statement of financial condition provides a reasonable basis for our opinion. In our opinion, the statement of financial condition referred to above presents fairly, in all material respects, the financial position of Incapital Unit Trust, Series 11 as of , 2012, in conformity with accounting principles generally accepted in the United States of America. Grant Thornton LLP Chicago, Illinois , 2012 19 Incapital Unit Trust, Series 11 Balanced Risk AllocationPortfolio, 4Q 2012 Statement of Financial Condition as of , 2012 Investment in securities Contracts to purchase underlying securities (1),(2) $ Total $ Liabilities and interest of investors Liabilities: Organization costs (3) $ Creation and development fee (4) Deferred sales fee (5) Total Interest of Investors: Cost to investors (6) Less initial sales fee (5) Less deferred sales fee, creation and development fee and organization costs (3),(4),(5),(6) Net interest of unitholders Total $ Units Net asset value per unit $ 1 Aggregated cost of the securities is based on the closing sale price evaluations as determined by the Evaluator. 2 Cash or an irrevocable letter of credit has been deposited with the Trustee covering the funds (aggregating $) necessary for the purchase of securities in the Trust represented by purchase contracts. 3 A portion of the public offering price represents an amount sufficient to pay for all or a portion of the costs incurred in establishing the Trust. These costs have been estimated at $0.08 per unit for the Trust. A distribution will be made as of the earlier of the close of the initial offering period or six months following the Trust’s Inception Date to an account maintained by the Trustee from which this obligation of the investors will be satisfied. Organization costs will not be assessed to units that are redeemed prior to the earlier of the close of the initial offering period or six months following the Trust’s Inception Date. To the extent the actual organization costs are greater than the estimated amount, only the estimated organization costs added to the public offering price will be reimbursed to the Sponsor and deducted from the assets of the Trust. 4 The Trust is committed to pay a creation and development fee of $5.00 per 100 units at the close of the initial public offering period. The creation and development fee will not be assessed to units that are redeemed prior to the close of the initial offering period. 5 The total sales fee consists of a creation and development fee, an initial sales fee and deferred sales fee.The initial sales fee is equal to the difference between the maximum sales fee and the sum of the remaining deferred sales fee and the creation and development fee.The maximum sales fee is 2.95% (2.98% of amount invested) of the public offering price per unit.The deferred sales fee is equal to $0.145 per unit and the creation and development fee is equal to $0.05 per unit. 6
